United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New Kensington, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No 06-1635
Issued: January 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 12, 2006 appellant filed a timely appeal from decisions of the Office of Workers’
Compensation Programs dated August 18, 2005 and February 27, 2006 denying his claim for a
recurrence of disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a recurrence of
disability due to his August 30, 1989 employment injury.
FACTUAL HISTORY
This is the fourth appeal to the Board. In a February 15, 1994 decision, the Board found
that the Office abused its discretion by finding that appellant failed to file a timely request for
reconsideration of his claim for a recurrence of disability due to his August 30, 1989.1 It also
1

Docket No. 93-353 (issued February 15, 1994).

found that the Office, by its June 4, 1992 decision, abused its discretion in refusing to reopen
appellant’s case for a merit review. The Board remanded the case for a determination of whether
a merit review of appellant’s hand injury claim was warranted and for a merit review of his claim
for a recurrence of his October 18, 1985 neck injury. It noted that the Office issued a decision on
April 25, 1991 which found the medical evidence insufficient to establish that appellant’s
disability on and after November 7, 1990 was causally related to his August 30, 1989 hand
injury. In the second appeal, the Board remanded the case to the Office for reconstruction and
proper assemblage of the case as the case record had not been received as of January 6, 2000.2
In the third appeal, the Board found that the Office failed to follow the Board’s instructions in
the two prior decisions.3 The Board noted that the Office denied appellant’s request for
reconsideration of a May 14, 2001 decision as the evidence submitted failed to establish a causal
relationship between his left hand contusion and his degenerative back condition. The facts and
the circumstances are set out in the prior decision and are hereby incorporated by reference.
Subsequent to the Board’s remand order, the Office issued a decision dated
August 18, 2005. It found that the medical evidence submitted by appellant failed to establish
that he sustained recurrences of disability in September 1990 and November 1990 causally
related to his accepted August 30, 1989 left hand contusion.
Appellant requested reconsideration which was denied by the Office in a merit decision
dated February 27, 2006.
LEGAL PRECEDENT
Section 10.5(x) of the Office’s regulations provides, in pertinent part:
“Recurrence of disability means an inability to work after an employee has
returned to work, caused by a spontaneous change in a medical condition which
had resulted from a previous injury or illness without an intervening injury or new
exposure to the work environment that caused the illness.”4
Where appellant claims a recurrence of disability due to an accepted employment-related
injury, she has the burden of establishing by the weight of reliable, probative and substantial
evidence that the recurrence of disability is causally related to the original injury.5 This burden
includes the necessity of furnishing evidence from a qualified physician who, on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally

2

Docket No. 99-1481 (issued January 6, 2000).

3

Docket No. 04-623 (issued March 23, 2005).

4

20 C.F.R. § 10.5(x). See Hubert Jones, Jr., 57 ECAB ___ (Docket No. 05-603, issued March 10, 2006).

5

Robert H. St. Onge, 43 ECAB 1169 (1992).

2

related to the employment injury.6 Moreover, the physician’s conclusion must be supported by
sound medical reasoning.7
ANALYSIS
The Office accepted appellant’s claim for left hand contusion sustained in a fall at work
on August 30, 1989. Appellant filed a claim for a recurrence of disability for medical treatment
effective September 1990. He also filed a claim for a recurrence of disability for lost wages
beginning November 7, 1990.
The Board finds that appellant did not submit medical evidence sufficient to establish that
he sustained a recurrence of disability in September and November 1990 causally related to the
August 30, 1989 employment injury. In order to establish a claim for a recurrence of disability, a
claimant must establish that he sustained a spontaneous material change in the employmentrelated condition without an intervening injury.8
Appellant did not submit rationalized medical evidence establishing that his claimed
recurrences of disability in September and November 1990 were causally related to the
August 30, 1989 accepted employment injury. Dr. Gregory P. Mortimer diagnosed left hand
spasm and concluded that appellant could perform modified work. Dr. Mary T. Norek noted that
appellant sustained a hand injury on August 30, 1989 and concluded that he was capable of
working with restrictions. She also concluded that his major disability was his cervical spine
degenerative joint and disc disease. Appellant also submitted a September 18, 1990 report by
Dr. Jeffrey Lemberg addressing appellant’s left hand condition. However, Dr. Lemberg did not
offer any opinion on the causal relationship between his medical condition and his accepted
August 30, 1989 employment injury. He noted that appellant stated his symptoms began after he
jammed his arm at work. Dr. Lemberg concluded that he was to continue in his modified lightduty job. Thus, none of the medical reports support that appellant was totally disabled in
September or November 1990 due to his accepted August 30, 1989 employment injury.
Appellant also submitted a February 24, 1993 decision by a Social Security
Administration (SSA) administrative law judge approving his claim for disability benefits. The
Board notes that determinations of other federal agencies, such as the SSA, are not binding on
the Office as they are based on different standards of medical proof and do not require that the
disability be employment related.9

6

Section 10.104(a), (b) of the Code of Federal Regulations provides that, when an employee has received medical
care as a result of the recurrence, he should arrange for the attending physician to submit a detailed medical report.
The physician’s report should include the physician’s opinion with medical reasons regarding the causal relationship
between the employee’s condition and the original injury, any work limitations or restrictions and the prognosis.
20 C.F.R. § 10.104.
7

Mary A. Ceglia, 55 ECAB ___ (Docket No. 04-113, issued July 22, 2004); Robert H. St. Onge, supra note 5.

8

20 C.F.R. § 10.5(x); Theresa L. Andrews, 55 ECAB 719 (2004).

9

James E. Norris, 52 ECAB 93 (2000); Daniel Deparini, 44 ECAB 657 (1993).

3

Appellant was advised by a January 7, 1991 letter of the medical and factual evidence
needed to establish his claim for recurrence of disability. However, he did not submit such
evidence. The Office properly found that appellant submitted insufficient evidence to meet his
burden of proof in establishing the claimed recurrences of disability.
CONCLUSION
The Board finds that appellant has not established that he sustained a recurrence of
disability due to his August 30, 1989 employment injury
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 27, 2006 and August 18, 2005 are affirmed
Issued: January 10, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

